DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/024,724 in view of Breton et al. (# US 2015/0361285). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except:

3. The inkjet ink composition according to claim 1, wherein X and Y satisfy an expression of Y ≥ 1.3 × X.
4. The inkjet ink composition according to claim 1, wherein p % by volume of a volume content of the inorganic pigment particles with respect to an entire ink composition and r % by volume of a volume content of the resin particles A with respect to the entire ink composition satisfy an expression of r ≥ 0.2 × p.
Breton et al. teaches to have the sharp high quality printed image,
1. wherein X nm of an average primary particle diameter of the inorganic pigment particles (20 nm to 400 nm; [0029]) and Y nm of a volume average particle diameter of the resin particles A (20 to 1000 nm; [0077]; polyester or  latex emulsion) satisfy Y ≥ 1.1 × X (i.e. X= 50 nm, so Y= 1.1 x 50 = 55 nm).
3. The inkjet ink composition according to claim 1, wherein X and Y satisfy an expression of Y ≥ 1.3 × X (i.e. X= 50 nm, so Y= 1.3 x 50 = 65 nm).
4. The inkjet ink composition according to claim 1, wherein p % by volume of a volume content of the inorganic pigment particles with respect to an entire ink composition and r % by volume of a volume content of the resin particles A with respect to the entire ink composition satisfy an expression of r ≥ 0.2 × p (i.e. r= 5% [0082], and p is 5% ([0032]), so 5 ≥ 0.2 x 5= 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of co-pending application by . 
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (# US 2015/0361285).
Breton et al. discloses:
1. An inkjet ink composition (see Abstract) comprising: 
Water ([0012]); 
a dispersant (pigment dispersion; surfactant as dispersant; [0024]; [0119]); 

resin particles A having a glass transition temperature of 40 °C. or higher (40 °C to 100 °C; [0003]; polymer latex), 
wherein X nm of an average primary particle diameter of the inorganic pigment particles (20 nm to 400 nm; [0029]) and Y nm of a volume average particle diameter of the resin particles A (20 to 1000 nm; [0077]; polyester or  latex emulsion) satisfy Y ≥ 1.1 × X (i.e. X= 50 nm, so Y= 1.1 x 50 = 55 nm).
Given that the Breton et al. reference discloses a range of particle diameter of pigment, resin particles, and glass transition temperature of polymer that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges 

2. The inkjet ink composition according to claim 1, wherein the average primary particle diameter of the inorganic pigment particles is in a range of 100 nm to 400 nm (20 nm to 400 nm; [0029]).
3. The inkjet ink composition according to claim 1, wherein X and Y satisfy an expression of Y ≥ 1.3 × X (i.e. X= 50 nm, so Y= 1.3 x 50 = 65 nm).
4. The inkjet ink composition according to claim 1, wherein p % by volume of a volume content of the inorganic pigment particles with respect to an entire ink composition and r % by volume of a volume content of the resin particles A with respect to the entire ink composition satisfy an expression of r ≥ 0.2 × p (i.e. r= 5% [0082], and p is 5% ([0032]), so 5 ≥ 0.2 x 5= 1).
5. The inkjet ink composition according to claim 1, wherein the glass transition temperature of the resin particles A is in a range of 80° to 200° C (40 °C to 100 °C; [0003]).
6. The inkjet ink composition according to claim 1, wherein P % by mass of a content of the inorganic pigment particles with respect to a total mass of the ink composition (0.1 to 10%; [0032]) and R % by mass of a content of all the resin particles contained in the ink composition with respect to the total mass of the ink composition (1 to 20%; [0082]; polymer latex) satisfy all Expressions A-1 to A-3.
P2 + R2 ≤ 300   Expression A-1: (i.e. 52 +1.02 = 26 to 152 + 202= 625)

	R ≥ 1   Expression A-3: (1.0 to 20%; [0082])
7. The inkjet ink composition according to claim 1, wherein P % by mass of a content of the inorganic pigment particles with respect to a total mass of the ink composition, R % by mass of a content of all the resin particles contained in the ink composition with respect to the total mass of the ink composition, and D% by mass of a content of the dispersant with respect to the total mass of the ink composition satisfy all Expressions C-1 to C-4.
P2 + (R+D)2 ≤ 350   Expression C-1: (i.e. 52 +(1.0+0.1)2 = 26.21 to 152 + (20+5)2= 850)
	P ≥ 5   Expression C-2: (0.1 to 10%; [0032])
R ≥ 1   Expression C-3: (1.0 to 20%; [0082])
D ≥ 0.1   Expression C-4: (surfactant as dispersant; 0.01 to 5%; [0119]).
Given that the Breton et al. reference discloses a range of amount of pigment, resin particles, and dispersant that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is 

8. A maintenance method comprising: wiping off the inkjet ink composition according to claim 1 from an ink jet head used for jetting the inkjet ink composition (piezo inkjet print heads; [0011]; [0127]).
9. The maintenance method according to claim 8, wherein the ink jet head is an ink jet head including a liquid-repellent film, and the wiping is wiping off the inkjet ink composition from the liquid-repellent film (piezo inkjet print heads; [0011]; [0127]); see Examples).
10. An image recording method comprising: applying the inkjet ink composition according to claim 1 onto a surface of a base material using an ink jet method (see Examples).
11. An image recorded material comprising: a base material; and a solidified material of the inkjet ink composition according to claim 1 (see Examples).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Hallden-Abberton et al. (# US 2005/0282940) discloses an inkjet ink binder including an aqueous dispersion of polymer particles, the polymer comprising as polymerized units from 3 to 20 wt. % monoethylenically unsaturated acid monomer, based on polymer weight, and having a glass transition temperature (Tg) in the range of from -40 °C. to 120 °C., and the polymer particles having a volume average particle diameter as measured by dynamic light scattering of at least 35 nanometers greater than the weight average particle diameter as measured by capillary hydrodynamic fractionation is provided. An inkjet ink including the inkjet ink binder is also provided (see Abstract).
(2) Beach et al. (# US 2006/0167135) discloses an inkjet ink binder including an aqueous dispersion of polymer particles, the polymer including as polymerized units from 1 to 20 wt.% ethylenically unsaturated hydrophilic monomer, based on polymer weight, the polymer having a weight average molecular weight of from 1000 to 50,000, and the polymer having a glass transition temperature (Tg) in the range of from -40 °C. to 120 °C., is provided. An inkjet ink including the inkjet ink binder is also provided (see Abstract).
(3) Hallden-Abberton et al. (# US 2006/0167137) discloses An inkjet ink binder including an aqueous dispersion of polymer particles, the polymer including as polymerized units from 1 to 20 wt. % ethylenically unsaturated hydrophilic monomer, based on polymer weight, the polymer having a weight average molecular weight of 
(4) Fu et al. (# US 2005/0282930) discloses an inkjet ink composition (see Abstract) comprising: Water ([0050]); a dispersant (pigment dispersion; [0088]); inorganic pigment particles having an average primary particle diameter of 100 nm or greater (0.02 to 0.3 micrometer; 20 nm to 300 nm; [0064]); and resin particles A having a glass transition temperature of 40 °C. or higher (40 °C to 100 °C; [0053]), wherein X nm of an average primary particle diameter of the inorganic pigment particles (20 nm to 300 nm; [0064]) and Y nm of a volume average particle diameter of the resin particles A (50 to 1000 nm) satisfy Y ≥ 1.1 × X (i.e. X= 50 nm, so Y= 1.1 x 50 = 55 nm).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853